Citation Nr: 1441171	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Rochelle E. Richardson, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in November 2013, which granted a joint motion for partial remand and vacated a November 2012 Board decision.  The issue initially arose from a November 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in March 2014.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's obstructive sleep apnea developed as a result of service-connected residuals of a fractured nose.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred as a result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

VA must determine whether evidence supports a claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has obstructive sleep apnea as a result of injuries sustained during active service.  Service treatment records show that in June 1976 he was punched on the nose and that a July 1976 radiographic report noted a linear fracture through the nasal bone.  The diagnoses included nasal fracture with displacement.  In November 1976, he complained of nose pain after he was hit by a softball.  There was minimal swelling and mild deformity.  It was noted that X-ray studies were negative and the assessment was contusion.  A February 1977 radiographic report noted a non-displaced fracture of the nasal bones.  On separation from service in July 1977, the Veteran denied any ear, nose, or throat trouble, and his nose and sinuses were clinically evaluated as normal. 

Post-service treatment records show that findings in December 2003 revealed the Veteran had severe, 95 percent, nasal obstruction in the right side.  The diagnosis was anatomic obstruction.  A February 2006 private treatment record noted that in December 2003 the Veteran underwent a septoplasty with partial tubinectomy and rhinoplasty to correct a nasal fracture incurred in service. 

On VA examination in September 2006, the Veteran reported a history of in-service nose injuries.  He reported an onset of breathing problems while sleeping in approximately 1980.  He stated he had mild improvement in his breathing after rhinoplasty in December 2003 to repair septal deviation.  The examiner noted there was evidence of a 50 percent right nasal obstruction and nasal deviation.  The diagnoses included nasal bone fracture post-rhinoplasty with residual moderate obstruction in the right nostril.  

A September 2007 VA medical statement noted the Veteran had been provided a diagnosis of sleep apnea in July 2007.  It was also noted that he had injured his nose in service and had subsequently undergone nasoplasty in 2003 due to a nasal bridge fracture.  The physician stated that it was more likely that his sleep apnea was related to breathing problems caused by his nose fracture. 

On VA examination in October 2007, the Veteran reported the onset of breathing problems while sleeping in 1978 when his spouse told him he snored loudly and at times stopped breathing.  He denied improvement of symptoms following the December 2003 surgery.  Examination revealed a 50 percent right nasal obstruction and a 5 percent left nasal obstruction.  The examiner found obstructive sleep apnea was not likely the result of obstructive breathing from the fractured nose.  The examiner explained that obstructive sleep apnea was usually caused by the occlusion of the upper airway at the level of the oropharynx such as pharyngeal crowding of the soft tissues as in obesity, and that as the Veteran had nasal deviation to the right side and questionable thickening of the maxillary sinuses his obstructive breathing was at the nose level and not at the level of the oropharynx.  

VA treatment records dated in June 2008 included diagnoses of deviated nasal septum with nasal congestion and sleep apnea.  The examiner noted sleep apnea was not related to the Veteran's deviated nasal septum.

In a December 2008 statement, the Veteran's spouse described his symptoms of obstructive sleep apnea and stated that weight loss had no effect on his symptoms.  The spouse asserted that obstructive sleep apnea was caused by an in-service injury.

VA examination in July 2009 included a diagnosis of sleep apnea, but the examiner found it was less likely permanently aggravated by a nasal fracture.  It was noted that sleep apnea was caused by relaxation of the oropharyngeal tissues and the mandible with their posterior displacement and compromise of the oropharyngeal passage.  The nasal passage did not contribute to those structures and the Veteran's nasal fracture and nasal obstruction were unrelated to sleep apnea.  In an August 2009 addendum, the examiner stated that the claims file was reviewed at the time of the examination. 

VA treatment records dated in November 2010 noted the examiner's opinion that the Veteran's obstructive sleep apnea was not attributable to a deviated septum.  It was explained that many patients with deviated septum did not develop obstructive sleep apnea. 

A February 2011 private medical report found the Veteran's nasal obstruction was likely contributing to his difficulty tolerating a "CPAP" machine.  It was further noted that his nasal obstruction was caused by his nasal fracture in service and was contributing to his obstructive sleep apnea.

VA examination in March 2011 included a diagnosis of obstructive sleep apnea, but the examiner found it was less likely caused by the Veteran's military service or nose fracture in service.  The examiner explained that the Veteran's obstructive sleep apnea was attributable to obesity and loss of normal pharyngeal muscle tone which allowed the pharynx to collapse passively during inspiration, and that upper airway obstruction occurred during sleep.  It was noted that, in general, a short mandible, a long palate, a large tongue, and thick pharyngeal walls, all predisposed to upper airway collapse during sleep.  Nasal obstruction or nasal fractures were not related to obstructive sleep apnea.  The examiner cited a February 2010 article from The Journal of The American Medical Association.  It was noted that service treatment records did not document sleep problems in service, and that the Veteran continued to have a problem with obstructive sleep apnea after rhinoplasty.  There was a 20 percent obstruction on the right side and septal deviation due to trauma.  

A May 2012 VA examination report summarized the evidence of record and noted that, while there was evidence of a nasal fracture in service, upon separation examination there was no significant sequela or impairment.  The examiner found the nasal injury was less likely to have caused or permanently aggravated the Veteran's obstructive sleep apnea.  It was noted that the Veteran underwent septoplasty with partial turbinectomy and rhinoplasty in 2003, but despite the correcting surgery was provided a diagnosis of obstructive sleep apnea in 2007.  The examiner stated X-ray findings of nasal bones with mild nasoseptal deviation did not support the claim that the etiology of the sleep apnea was the nasal fracture.  The examiner concluded that the more likely etiology of the Veteran's obstructive sleep apnea was his marked obesity.

A December 2013 private medical statement noted the Veteran had a history of nasal injury in 1976 and septoturinoplasty with possible rhinoplasty in 2003.  He continued to have right greater than left nasal obstruction and symptoms of obstructive sleep apnea when he did not use his nasal CPAP.  It was noted he had 2 to 3+ tonsils with a large tongue and elongated uvula.  The physician stated that the Veteran would reasonably have difficulty using a nasal CPAP with his greater than 50 percent deviation of the septum.  

In February 2014, the Veteran submitted copies of medical literature in support of his claim.  An article titled "Nasal obstruction and its impact on sleep-related breathing disorders," noted risk factors for sleep-disordered breathing were numerous and included central obesity, male gender, smoking, alcohol consumption, upper airway obstruction, and cranio-facial abnormalities.  It was further noted that nasal obstruction must be considered a co-factor in the pathophysiology of sleep-related breathing disorders, but that the relation between the cause and effect remained a matter of debate.  

An April 2014 VA examination included a diagnosis of obstructive sleep apnea, but the examiner found it was less likely proximately due to or the result of the Veteran's service-connected disability.  It was noted the Veteran had a documented nasal injury requiring surgical corrections.  The examiner noted that obstructive sleep apnea was caused by relaxation of the tongue and soft tissue at the level of the tongue causing airway obstruction at that level.  Nasal fracture, it was noted, is an upper airway structure that did not cause the relaxation of the tongue and soft tissue.  The examiner stated that a review of the Mayo Clinic website did not cite upper airway conditions with causing obstructive sleep apnea.  It was noted the Veteran was moving air through both nares satisfactorily at 80 percent on the left and 50 percent on the right.

A May 2014 private medical report noted a physical examination revealed the Veteran had a right nasal septal deviation with 70 percent obstruction of the right nasal passage.  The physician found that because of the degree of the Veteran's nasal septal deviation it was at least as likely as not that his nasal obstruction was causing, in part, and aggravating his obstructive sleep apnea.  

In May 2014, the Veteran's attorney asserted that the April 2014 VA medical opinion had been based upon a misstatement of the Mayo Clinic website.  A copy of a document addressing the risk factors for obstructive sleep apnea was provided.  The risk factors included nasal congestion and it was noted that with difficulty breathing through the nose, whether from anatomical problems or allergies, obstructive sleep apnea was more likely to develop.  

Based upon the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's obstructive sleep apnea developed as a result of service-connected residuals of a fractured nose.  The April 2014 VA medical opinion is found to have misstated the Mayo Clinic website information and warrants a lesser degree of probative weight.  The remaining competent evidence, however, includes positive and negative etiological opinions as to the Veteran's obstructive sleep apnea with adequate rationale for each opinion.  Although the 2005 article from Rhinology noted that the nasal obstruction relationship was a matter of debate, the subsequent Mayo Clinic document noted obstructive sleep apnea was more likely to development with difficulty breathing through the nose.  

Overall, the Board finds the nexus evidence to be in relative equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


